DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted February 10, 2022, has been reviewed by the examiner and entered of record in the file.  Claims 250-281 are canceled and claims 291-296 are newly added.
2.	Claims 282-296 are under examination in this office action. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 10, 2022 and April 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 282-290 remain rejected under 35 U.S.C. 103 as being unpatentable over Archer et al., Gynecology, first published online June 1, 2017, (hereafter referred to as “Archer et al.”), in view of Jo et al., EP 2535342 A1, cited on Applicant’s IDS of 6/3/20 (hereafter referred to as “Jo et al.”).
	Newly presented claims 292-296 are added to the rejection.
	Claim 282 is directed to a method of reducing the volume of menstrual blood loss in a female human patient, more specifically wherein the patient has uterine fibroids (claim 283), the method comprising administering to the patient a therapeutically effective amount of a compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid, or a pharmaceutically acceptable salt thereof, wherein the patient is further administered add-back therapy comprising about 1.0 mg of 17-estradiol and about 0.5 mg of norethindrone acetate, more specifically wherein the compound is administered to the patient orally (claim 287), in the form of a pharmaceutically acceptable salt thereof (claim 285). Claim 286 is drawn to claim 282 and limits wherein the pharmaceutically acceptable salt is a choline salt. Claim 288 is drawn to claim 282 and limits wherein the dosage is about 200 mg per day. Claim 289 is drawn to claim 282 and limits wherein the compound is administered once daily. Claim 290 is drawn to claim 282 and limits wherein the add-back therapy is administered once daily.
	Claim 284 is directed to a method of treating uterine fibroids in a female human patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid, or a pharmaceutically acceptable salt thereof, wherein the compound is administered orally (claim 293), wherein the patient is further administered add-back therapy comprising about 1.0 mg of 17-estradiol and about 0.5 mg of norethindrone acetate.  Claim 291 is drawn to claim 284 and limits wherein the compound is administered in the form of a pharmaceutically acceptable salt thereof. Claim 292 is drawn to claim 284 and limits wherein the pharmaceutically acceptable salt is a choline salt. Claim 294 is drawn to claim 284 and limits wherein the dosage is about 200 mg per day. Claim 295 is drawn to claim 284 and limits wherein the compound is administered once daily. Claim 296 is drawn to claim 284 and limits wherein the add-back therapy is administered once daily.

	Archer et al. teach that the administration of Elagolix, an oral GnRH antagonist, in combination with the add-back therapy of estradiol/ norethindrone acetate significantly reduces heavy menstrual bleeding (HMB) associated with uterine fibroids in women, (See Objective, Intervention(s) and Conclusion(s) sections in the text box at page 152.)
	Archer et al. disclose a regimen for the treatment of HMB comprising an oral dosage of elagolix at 200 mg BID in combination with an add-back therapy of E2 (E2 is 17 beta-estradiol, please see the PubChem compound summary of Estradiol under “2.4 Synonyms”) at 0.5 mg, and norethindrone acetate at 0.1 mg (see Figure 1 at page 156 or Supplemental Figure 1 at page 161), but do not teach an embodiment wherein the GnRH antagonist is Applicant’s instant 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid.
	Yet, Jo et al. teach “compound (B)” (which is the same as Applicant’s recited compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid) and its choline salt, “compound (A)”: 

    PNG
    media_image1.png
    203
    645
    media_image1.png
    Greyscale
, which has antagonistic activity against gonadotropin releasing hormone (GnRH), and suggest its use in the treatment of metrofibroma. (See paragraphs [0001]-[0002]; (see page 2, lines 39-41.)  The Medical-Dictionary/ The Free Dictionary.com defines a metrofibroma as a uterine fibroma (see https://medical-dictionary.thefreedictionary.com/metrofibroma), and a fibroma is a type of fibroid, i.e. a tumor composed mainly of fibrous or fully developed connective tissue. Called also fibroid,” (see https://medical-dictionary.thefreedictionary.com/fibroma).  
	Jo et al. demonstrate the excellent solubility, oral absorbability and storage stability of “compound (A)” in Examples 1-3, (paragraph [0038] at page 9).
	As such, one of skill in the art would be motivated to modify the treatment regimen taught by Archer et al. by substituting the choline salt of Applicant’s recited GnRH antagonist compound, 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid, for the GnRH antagonist Elagolix, and would have a reasonable expectation of success in reducing the volume of blood loss in a female patient with uterine fibroids.
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent GnRH antagonist) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Archer et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. 3-[2-fluoro-5-(2,3-difluoro-6-methoxybenzyloxy)-4-methoxyphenyl]-2,4-dioxo-1,2,3,4-tetrahydrothieno-[3,4d]-pyrimidine-5-carboxylic acid or a pharmaceutically acceptable salt thereof) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, i.e. successful reduction of menstrual blood loss in a female patient suffering from uterine fibroids. 
	Regarding the recited dosage amounts of estradiol and norethindrone acetate, the “about 1.0 mg 17-estradiol” as required by instant claim 182 is reasonably suggested by 0.5 mg estradiol as taught by Archer et al., and the “about 0.5 mg norethindrone acetate” as required by instant claim 182 is reasonably suggested by 0.1 mg norethindrone acetate as taught by Archer et al., since dosage is a result-effective variable. Regarding the recited dosage amount of GnRH antagonist, Archer et al. teach wherein the GnRH antagonist is administered at 200 mg BID. The dosage of 200 mg per day as required by instant claim 288 is reasonably suggested by 200 mg BID as taught by Archer et al., since dosage is a result-effective variable.  It would have been obvious to use the starting points of estradiol, norethindrone acetate and GnRH antagonist as disclosed by Archer et al. and optimize these amounts to reduce menstrual blood loss with a reasonable expectation of success. It would have been customary for one of skill in the art to determine the optimal dosage of each ingredient in the add-back therapy in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	As such, a prima facie case of obviousness is established.

Response to Arguments
5.	Applicant traverses the obviousness rejection of Archer et al. in view of Jo et al., and argues the following:
(i)	Applicant alleges that the claimed methods are distinct from Archer because the instant claims are directed to the use of compound (I), whereas the teachings of Archer are limited to dosing regimens that involve Elagolix (a compound having a different chemical structure), and the instant claims also recite an E2-NETA add-back regimen “that is nowhere disclosed in Archer.”
	The instant claims specify that compound (I) is to be administered along with hormonal add-back therapy containing E2 and NETA: the E2 is to be administered in an amount of 1.0 mg, and the NETA is to 5Application No. 16/619,702Docket No.: 51130-012002Response dated February 10, 2022Reply to Office Action of November 10, 2021be administered in an amount of 0.5 mg. Applicant argues that the E2-NETA add-back regimen of Archer employs only 50% as much E2 (0.5 mg) and only 20% as much NETA (0.1 mg). 
	Applicant contends that Jo does not cure this defect, as Jo does not recite a specific dosage quantity for add-back therapy. 

Applicant's arguments have been fully considered but they are not persuasive. Archer et al. teach the advantages of combining a GnRH antagonist with a hormonal add-back E2/NETA therapy regimen to mitigate menstrual blood loss induced by uterine fibroids. 
	Jo et al. is relied upon for teaching that instant compound (I) is a well-known GnRH antagonist that has demonstrated efficacy in the treatment of uterine fibroids. 
	Thus one of ordinary skill in the art would have recognized that the results of the substitution of one GnRH antagonist for another in the regimen taught by Archer et al. were predictable, i.e., successful reduction of the volume of blood loss in a female patient with uterine fibroids. 

(ii)	Applicant argues that Archer does not disclose any other E2-NETA add-back regimen apart from 0.5 mg E2/0.1 mg NETA, such that one would have had no reason to combine the instant GnRH antagonist (compound (I)) with the higher E2 and NETA dosages presently claimed. 
	Applicant argues that combining compound (I) with higher dosages of E2 and NETA results in an unexpected and advantageous treatment outcome. 
	Applicant argues that the presently claimed methods achieve an unexpected result that serves as objective evidence of nonobviousness, i.e., compound (I), when administered along with 1.0 mg of E2 and 0.5 mg of NETA, results in a more uniform reduction of endogenous E2 and a more profound suppression of uterine bleeding than when compound (I) is administered with lower amounts of add-back therapy. This result is objectively surprising since add-back therapy functions by partially neutralizing the E2-reducing, therapeutic effects of a GnRH antagonist, if anything, one might have expected higher doses of add-back therapy to result in diminished treatment efficacy. Applicant argues unexpected results, i.e., the opposite occurs when higher doses of add-back therapy are combined with present compound (I). 
	Applicant refers to Figures 4, 5, 15, 16, 21, and 22, which compare the circulating E2 profiles of cohorts of human patients administered compound (I) and either a higher dosage (1.0 mg E2 + 0.5 mg NETA) or lower dosage (0.5 mg E2 + 0.1 mg NETA) of add-back therapy. In these studies, compound (I), when given with the higher add-back therapy dosage, effectuated a more sustained reduction in E2 and a more significant suppression of uterine bleeding. 
	Applicant argues that Figures 4 and 5 demonstrate that compound (I), when used with the higher dosage of add-back therapy, resulted in a more uniform suppression of endogenous E2 over the course of a multi-week treatment period. Applicant alleges that not only does the combined use of compound (I) and the higher dose of add-back therapy result in a more uniform reduction of E2, but this combination also results in a stronger inhibition of uterine bleeding (see Figures 15 and 16). Applicant refers to Figures 21 and 22, in which a surprisingly superior therapeutic efficacy was observed when compound (I) was administered with the higher add-back therapy dosage. 
	Applicant argues that the enhanced therapeutic efficacy of compound (I), when used with the higher dose of add-back therapy, was unpredictable prior to Applicant's discovery, and one could not have foreseen that compound (I) would achieve a more uniform reduction of endogenous E2 and a more robust inhibition of uterine bleeding when combined with higher doses of add-back therapy: “[r]ather, this treatment outcome amounts to an unexpected benefit that was not known and could not have been deduced prior to Applicant's discoveries.” (See Remarks, page 10.)
10 
Applicant's arguments have been fully considered but they are not persuasive. Regarding Applicant’s unexpectedly beneficial results achieved by administering the elevated dosage amounts of E2/ NETA in the claims (relative to the dosage amounts previously employed by Archer et al.), unpredictability is not necessarily equated with nonobviousness. One skilled in the art would know how to adjust dosage amounts to determine optimum dosage for a particular add-back regimen. Starting with the dosage of 0.5 mg E2 and 0.1 mg NETA, one skilled in the art would have been motivated to try to optimize dosage amounts with a reasonable expectation of success that at least one modification would be successful. Regarding Applicant’s argument that one might have expected higher doses of add-back therapy to result in diminished treatment efficacy,
 conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
	As such, the previous obviousness rejection of claims 282-296 is maintained.

Conclusion
7.	Claims 282-296 are present in the application. Claims 282-296 are currently rejected. No claim is presently allowable.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611